Opinion issued January 23, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-17-00613-CV
                             ———————————
          IN THE INTEREST OF J.A.J.H. AND J.A.H., CHILDREN


                     On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Case No. 2015-24656


                           MEMORANDUM OPINION

      This is an appeal from the trial court’s final Decree for Termination in a suit

brought by the Department of Family and Protective Services to terminate the

parent-child relationship between the father and J.A.H.M. and J.A.H (“the

children”). In its decree, the trial court established the father’s paternity, terminated

his parental rights, and appointed DFPS as sole managing conservator of the
children. The father filed a notice of appeal, and the trial court appointed counsel on

his behalf to prosecute the appeal. The father’s court-appointed appellate counsel

has moved to withdraw, stating that, in her professional opinion, the appeal is

without merit and that there are no arguable grounds for reversal. See Anders v.

California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).

      Anders procedures are appropriate in an appeal from a trial court’s final order

in a parental-rights termination suit. In re K.D., 127 S.W.3d 66, 67 (Tex. App.—

Houston [1st Dist.] 2003, no pet.). Counsel has certified that she delivered a copy of

the brief to the father and informed him of his right to examine the appellate record

and to file a response. See id. at 408. The father did not file a response.

      The brief submitted by the father’s appointed appellate counsel states her

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. Counsel’s

brief meets the minimum Anders requirements by presenting a professional

evaluation of the record and stating why there are no arguable grounds for reversal

on appeal. See id. at 744, 87 S. Ct. at 1400; Schulman, 252 S.W.3d at 409 n.23.

      When we receive an Anders brief from an appointed attorney who asserts that

no arguable grounds for appeal exist, we determine independently whether arguable

grounds exist by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at *1 (Tex.


                                          2
App.—Houston [1st Dist.] Dec. 23, 2010, no pet.); see In re K.D., 127 S.W.3d at 67;

In re D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

If we determine that arguable grounds for appeal exist, we abate the appeal and

remand the case to the trial court to allow the appointed attorney to withdraw. See

id. Then, the trial court appoints another attorney to present all arguable grounds for

appeal. See id.

      On the other hand, if our independent review of the record leads us to conclude

that the appeal is frivolous, we may affirm the trial court’s judgment by issuing an

opinion in which we explain that we have reviewed the record and find no reversible

error. See id.

      We have reviewed the record and, having found no reversible error, we affirm

the trial court’s judgment but deny counsel’s motion to withdraw. See In re P.M.,

520 S.W.3d 24, 27 (Tex. 2016); In re A.M., No. 01-16-00130-CV, 2016 WL

4055030, at *6 (Tex. App.—Houston [1st Dist.] July 28, 2016, no. pet.). Counsel’s

duty to her client extends through the exhaustion or waiver of “all appeals.” TEX.

FAM. CODE ANN. § 107.016(2)(B) (West 2014). If the father chooses to pursue an

appeal to the Supreme Court of Texas, “appointed counsel’s obligations can be

satisfied by filing a petition for review that satisfies the standards for an Anders

brief.” P.M., 520 S.W.3d at 27–28.




                                          3
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                        4